DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2020 has been entered.

Claim Objections
Claim 4 objected to because of the following informalities:
The limitation “the retaining wire layer” should be amended to “the wire retaining layer” to correct an apparent typographical error.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heideman et al (U.S. Pub. 2010/0314031 A1, hereinafter “Heideman”), in view of Sumitomo Bakelite (JP2011/251068 A, hereinafter “Sumitomo Bakelite” [see translated document]). 
Regarding claims 1, 4, 5 and 15, Heideman discloses
a medical instrument comprising: 
an elongated tubular body;
an operating wire 1210 (Fig. 11) movably inserted through the tubular body and having a tip connected to a distal portion of the tubular body (see Fig. 2; the operating wire is connected to a steering ring 90 at the distal portion of the tubular body); and 
an operating part 106 (Fig. 1) which is operated to pull the operating wire such that the operating wire bends the distal portion of the tubular body,
wherein the tubular body includes an elongated inner layer 1202 (Fig. 11) demarcating a main lumen 1216 (Fig. 11), a wire reinforcing layer 1204 (Fig. 11) comprising reinforcing wire wound around the inner layer, a plurality of resinous elongated sub-tubes 1212 (Fig. 11; see also para [0091]) extending along a longitudinal direction of the main lumen outside the wire reinforcing layer and demarcating a plurality 
a resinous outer layer 1206 (Fig. 11; see also para [0090]) sheathing the wire reinforcing layer and the sub-tubes; 
the operating wire movably inserted through one of the sub-lumens (Fig. 11 shows two operating wires 1210 and their corresponding sub-tubes 1212), and
the sub-tubes are substantially equally distributed around the main lumen (as shown in Fig. 11);
such that the tubular body has a layered structure comprising the inner layer 1202, the wire reinforcing layer 1204, and the sub-tubes 1212 in the outer layer 1206 in an order of the inner layer 1202, the wire reinforcing layer 1204, and the sub-tubes 1212 in the outer layer 1206.
It is noted that Heideman does not appear to disclose that the tubular body further includes a retaining wire layer comprising a retaining wire sheathed in the outer layer and wound around the sub-tubes and the wire reinforcing layer, such that the retaining wire is in contact with a peripheral surface of the sub-tube on an external diameter side and an outer surface of the wire reinforcing layer, resulting in the layered structure recited in claim 1. 
Sumitomo Bakelite discloses a medical instrument comprising an elongated tubular body including a wire retaining layer 51 (Figs. 17-18) which is within an outer layer 60 (Figs. 17-18), wherein the wire retaining layer is in contact with a peripheral surface of a plurality of sub-tubes 30a, 30b (Figs. 17-18) on an external diameter side of the sub-tubes. Further, Sumitomo Bakelite discloses that a plurality of strands of the 
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Heideman according to the teaching in Sumitomo Bakelite, so that the retaining wire contacts the a peripheral surface of the sub-tube and the outer surface of the wire reinforcing layer to wind the sub-tube and wire reinforcing layer together, in order to provide further improved reinforcement without interfering with the operation of the operating wire. The resulting configuration would cause the retaining wire layer to be in contact with an outer surface of the wire reinforcing layer on both sides or one side in a radial direction orthogonal to the major axis. 
Further, based on the fact that Heideman already discloses the order of the layers in claim 1 without the wire retaining layer, and Sumitomo Bakelite discloses the wire retaining layer exterior to the sub-tubes within the outer layer, a skilled artisan would have found it obvious that the resulting combination of Heideman and Sumitomo Bakelite would disclose the order of the layers as such: the inner layer, the wire reinforcing layer, the sub-tubes in the outer layer, and the wire-retaining layer in the outer layer, with a reasonable expectation of success.
Further, Heideman does not appear to disclose that the ductility of the retaining wire is higher than the ductility of the reinforcing wire.
However, to control the ductility of the retaining wire (e.g., to be higher than that of the reinforcing wire) would have been well within the level of ordinary skill in the art based upon the specific desired torsional stiffness and axial flexibility of the medical instrument.

Regarding claim 3, Heideman discloses a second operating wire movably inserted through a second one of the sub-tubes 1212 (i.e., each sub-tube 1212 has an operating wire movably inserted therethrough; see Fig. 11), 
wherein the plurality of sub-tubes includes two sub-tubes 1212 formed around the wire reinforcing layer such that the two sub-tubes 1212 face each other across the main lumen (as shown in Fig. 11, the two sub-tubes 1212 are spaced apart 180 degrees circumferentially from one another).
However, it is noted that Heideman, as modified by Sumitomo Bakelite does not appear to disclose that the wire retaining layer has a shape selected from the group consisting of an elliptical shape, a lozenge shape, and a polygonal shape having a line obtained by connecting points, which are in contact with the two sub-tubes, as a major axis, in a horizontal sectional view of the tubular body. 
However, to control the shape of the retaining wire layer, e.g., to be elliptical, would have been well within the level of ordinary skill in the art based upon the specific desired torsional stiffness and axial flexibility of the medical instrument. Further, Applicant does not disclose that the specific shape solves a stated problem or is critical 
Regarding claims 6 and 16, it is noted that Heideman, as modified by Sumitomo Bakelite, does not appear to disclose that the wire diameter of the retaining wire is smaller than the wire diameter of the operating wire.
However, to modify the diameter of the retaining wire and/or operating wire to achieve the claimed limitation would have been well within the level of ordinary skill in the art based upon the specific desired torsional stiffness and axial flexibility of the medical instrument.
Further, Applicant does not disclose that the specific diameters of the retaining wire and/or operating wire solve a stated problem or are critical to the invention, and thus, a skilled artisan would have been motivated to select desired diameters according to need with a reasonable expectation of success.

Claims 7-11 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heideman et al (U.S. Pub. 2010/0314031 A1), in view of Sumitomo Bakelite (JP2011/251068 A), further in view of Samson et al (U.S. Pat. 6,143,013, hereinafter “Samson”).
Regarding claims 7 and 17, it is noted that Heideman, as modified by Sumitomo Bakelite, does not appear to disclose a second reinforcing layer comprises a second reinforcing wire wound outside the retaining wire.

A skilled artisan would have found it obvious at the time of the invention to modify the invention of Heideman and Sumitomo Bakelite according to the teaching in Samson, in order to provide additional reinforcement to the medical instrument.
Regarding claims 8 and 18, it is noted that Heideman, in view of Sumitomo Bakelite and Samson, does not appear to disclose that the ductility of the retaining wire is higher than the ductility of the reinforcing wire and second reinforcing wire.
However, to control the ductility of the retaining wire (e.g., to be higher than that of the reinforcing wire and second reinforcing wire) would have been well within the level of ordinary skill in the art based upon the specific desired torsional stiffness and axial flexibility of the medical instrument.
Regarding claims 9 and 19, it is noted that Heideman discloses that the outer layer has an annular section, but does not appear to disclose that the outer layer includes a first sub-outer layer to sheath the retaining wire, and a second sub-outer layer which is provided around the first sub-outer layer, which sheathes the second reinforcing layer.
However, since Heideman discloses the outer layer surrounding the sub-tube, a skilled artisan would have found it obvious to ensure that the outer layer also sheathed the retaining wire which contacts the sub-tube (i.e., in the combination of Heideman and Sumitomo Bakelite), to protect the retaining wire and prevent it from being exposed to the environment.

Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Heideman and Sumitomo Bakelite according to the teaching in Samson, in order to ensure that each reinforcing wire in the instrument is adequately sheathed to protect the retaining wire and prevent them from being exposed to the environment.
Regarding claims 10 and 20, Heideman discloses that the wire reinforcing layer is a braided layer formed by weaving together the reinforcing wire (para [0085]), and since the wire reinforcing layer extends circumferentially around the inner layer which is larger than the diameter of each of the sub-tubes 1212, then inherently the mesh size of the braided layer in the circumferential direction is larger than the external diameter of the sub-tube, and Heideman discloses that the first sub-outer layer is impregnated between the wire reinforcing layer and the sub-tubes (para [0084]; the wire reinforcing layer 1204 is disposed between the first sub-outer layer 1206 and the inner layer 1202).
Regarding claim 11, Heideman discloses that the wire reinforcing layer is a braided layer comprising the reinforcing wire woven together (as described above with respect to claim 10), but does not appear to disclose that the first sub-outer layer is not substantially impregnated between the wire reinforcing layer and the sub-tubes.
However, as taught in Heideman, e.g., para [0084], the wire reinforcing layer 1204 can be positioned anywhere between the inner layer 1202 and a sub-outer layer 1208. 
.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heideman et al (U.S. Pub. 2010/0314031), in view of Sumitomo Bakelite (JP2011/251068 A), further in view of Martinez et al (U.S. Pat. 6,126,650, hereinafter “Martinez”).
Regarding claim 12, Heideman discloses that the medical instrument is a catheter, and discloses a hub 108 (Fig. 1) to communicate with the main lumen, but does not appear to disclose a syringe mounted on the hub. 
Martinez discloses that it is known to attach a syringe to a hub in order to deliver fluids via a medical instrument catheter to the body (col. 5, lines 17-19). Since the catheter of Heideman is directed to a catheter for fluid delivery (see, e.g., Heideman at para [0052]), a skilled artisan would have found it obvious at the time of the invention to modify the invention of Heideman and Sumitomo Bakelite according to the teaching in Martinez, in order to provide a known and conventional way for controllably, accurately and reliability delivering fluid through the catheter and into the patient.


Response to Arguments
Applicant's arguments filed 10/08/2020 (“Remarks”) have been fully considered.
Applicant’s amendments have overcome the previous claim objections.
Applicant’s arguments presented on pgs. 11-13 of the Remarks have been considered but are not persuasive.
Applicant acknowledged that Sumitomo Bakelite discloses a wire 51 but argued (Remarks, pg. 11):
That is, the wire (51) is forming a single sheath reinforcement layer (50), and thus it is not a wire that is wound around a reinforcing layer and sub-tubes and forming an outer layer surrounding the peripheral surface of the reinforcing layer and sub-tubes. As such, the sheath reinforcement layer (50) formed of the wire (51) does not fix the relative positions between the sheath reinforcing layer (50) and the operating wire narrow tubes (30). 

It is noted that the claimed invention does not require a retaining wire that fixes the relative positions between a wire reinforcing layer and the multiple sub-tubes. Further, the wire 51 is a coil, which, by its inherent configuration, is wound together to form a coil. 
Further, the rejection was based on the combination of the Heideman and Sumitomo Bakelite references. It is noted that the Heideman reference already discloses a wire reinforcing layer 1204 (see Heideman at Fig. 11) comprising reinforcing wire wound around the inner layer 1202. The Sumitomo Bakelite reference was relied upon for its teaching of a wire retaining layer, and need not, per se, disclose that the wire is wound around a reinforcing layer and sub-tubes and forming an outer layer surrounding the peripheral surface of the reinforcing layer and sub-tubes for a proper prima facie case of obviousness. The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art. In re Young, 927 F.2d 588, 18 USPQ2d 1089.
Further, since Applicant’s specification does not give a special definition for the term “retaining”, it is interpreted reasonably broadly as being able to secure something or hold it intact. Indeed, the wire 51 “retains” at least elements 151, 30a/b, 40a/b and 152 by being wound around these components and thus securing (or at least assisting to secure) 
Further, Applicant argued (Remarks, pg. 11):

JP '068 [Sumitomo Bakelite] does not describe a separate "reinforcing" or "retaining" wire, other than the wire (51) which forms a single sheath reinforcement layer (50), much less the ductility of a retaining wire being set higher than the ductility of a reinforcing wire positioned inside the retaining wire. Indeed, since the sheath reinforcement layer (50) is formed of the wire (51), the wire (51) has the same ductility throughout.

However, the combination of Heideman, as modified by Sumitomo Bakelite, discloses that the retaining wire comprises metallic material different from metallic material of the reinforcing layer (Heideman discloses that the wire reinforcing layer 1204 can be made of stainless steel "or other acceptable materials" (para [0084]) and Sumitomo Bakelite discloses that the wire 51 can be made from stainless steel” or other thin metal wires such as nickel-titanium alloys, PET or other polymers). In the rejection, Examiner asserted that controlling the ductility of the retaining wire (e.g., to be higher than that of the reinforcing wire) would have been well within the level of ordinary skill in the art based upon the specific desired torsional stiffness and axial flexibility of the medical instrument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        01/28/2021